DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Response to Amendment
	The amendment filed on 7/22/2022 has been entered.  Claims 1, 4-12, 14-15, 17-20.  Claims 2-3, 13, and 16 are cancelled.  The amendments to the claims overcome each and every objection previously set forth in the Final Office Action mailed on 4/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 12, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US 2015/0250984 A1) in view of Mendels (US 2005/0267445 A1).
	Regarding claim 1, Humphries discloses a vascular access system (see Figs. 2-7), comprising:
	an extension set (see Figs. 2-7), comprising:
		a first end (end at tube combiner 62) comprising a first connector (tube combiner 62) (see annotated Fig. 6 below);
		a second end (end at cannula element 61) comprising a second connector (cannula element 61);
		an extension tube (tube 21) disposed between the first end (end at tube combiner 62) and the second end (end at cannula element 61); and
		a brace (device 20, see Figs. 2-5) configured to hold the extension tube (tube 21) in a curved position (see Figs. 2-3 and 6-7, par. [0035]),
		wherein the brace (device 20) comprises a hub (cuffs 25/26), wherein the hub (cuffs 25/26) comprises a rigid arm (support member 23, see par. [0035]), wherein the rigid arm (support member 23) comprises a coupling portion (arcuate member 22) configured to couple to the extension tube (tube 21) (see Figs. 2 and 6-7, par. [0035] and [0038]), wherein the extension tube (tube 21) is curved between the hub (cuffs 25/26) and the coupling portion (arcuate member 22) (see Figs. 2 and 6-7), wherein the hub (cuffs 25/26) is distal to the coupling portion (arcuate member 22) (see Figs. 2-7) (note: only one of “a brace configured to hold the extension tube in a curved position, wherein the brace comprises a hub, wherein the hub comprises a rigid arm, wherein the rigid arm comprises a coupling portion configured to couple to the extension tube, wherein the extension tube is curved between the hub and the coupling portion, wherein the hub is distal to the coupling portion” or “a housing disposed between the first connector and the extension tube, wherein the housing comprises a first housing end, a second housing end, and a fluid pathway extending through the first housing end and the second housing end, wherein the housing further comprises a V-shape or a U-shape between the first housing end and the second housing end, wherein the V-shape or the U-shape is closed between the first housing end and the second housing end” is required by the claim since this limitation is written in the alternative).
	However, Humphries fails to explicitly state a catheter adapter; the first connector coupled to the catheter adapter.  
	Mendels teaches a vascular access system (see Fig. 2) comprising a catheter adapter (“a matching (standard or other type) connector”, see par. [0145]); the first connector (standard male or any other type connector 222) coupled to the catheter adapter (“a matching (standard or other type) connector”, see par. [0145]).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vascular access system of Humphries with a catheter adapter coupled to the first connector as taught by Mendels such that any number of desirable devices such as catheters or needles may be interchangeably inserted into the body using the same vascular access system (see Mendels par. [0145]).

    PNG
    media_image1.png
    383
    467
    media_image1.png
    Greyscale


Regarding claim 4, modified Humphries teaches the vascular access system of claim 1 substantially as claimed.  Humphries further teaches wherein the extension tube (tube 21) is a first extension tube (see Fig. 2).
However, modified Humphries fails to state that the extension set comprises a second extension tube extending distally from the hub, wherein the second extension tube comprises a distal end and a proximal end, wherein the second connector is coupled to the distal end of the second extension tube.
Mendels teaches a vascular access system (see Fig. 2) wherein the extension set (manifold 200) comprises a second extension tube (lumen 227) extending distally from the hub (connector 221), wherein the second extension tube (lumen 227) comprises a distal end (end of lumen 227 at female connector at proximal portion B — see par. [0143]) and a proximal end (end of lumen 227 at connector 221), wherein the second connector (female connector — see par. [0143]) is coupled to the distal end (end of lumen 227 at female connector at proximal portion B — see par. [0143]) of the second extension tube (lumen 227) (see Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vascular access system of modified Humphries to include a second extension tube as taught by Mendels in order to allow for simultaneous connection to multiple peripheral elements and administration of different fluids (see Mendels par. [0128] and [0143]).

Regarding claim 5, modified Humphries teaches the vascular access system of claim 4 substantially as claimed. However, modified Humphries fails to state a needleless connector coupled to the second connector.
Mendels further teaches a vascular access system (see Fig. 2) comprising a needleless connector (male connector 207) coupled to the second connector (female connector — see par. [0143]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vascular access system of modified Humphries to include a needleless connector as taught by Mendels in order to allow for simultaneous connection to multiple peripheral elements and administration of different fluids (see Mendels par. [0128] and [0143]).

Regarding claim 12, Humphries discloses an extension set (see Figs. 2-7), comprising:
	a first end (end at tube combiner 62) comprising a first connector (tube combiner 62) (see annotated Fig. 6 above);
	a second end (end at cannula element 61) comprising a second connector (cannula element 61);
	an extension tube (tube 21) disposed between the first end (end at tube combiner 62) and the second end (end at cannula element 61); and
	a brace (device 20, see Figs. 2-5) configured to hold the extension tube (tube 21) in a curved position (see Figs. 2-3 and 6-7, par. [0035]), wherein the brace (device 20) comprises a hub (cuffs 25/26), wherein the hub (cuffs 25/26) comprises a rigid arm (support member 23, see par. [0035]), wherein the rigid arm (support member 23) comprises a coupling portion (arcuate member 22) configured to couple to the extension tube (tube 21) (see Figs. 2 and 6-7, par. [0035] and [0038]), wherein the extension tube (tube 21) is curved between the hub (cuffs 25/26) and the coupling portion (arcuate member 22) (see Figs. 2 and 6-7), wherein the hub (cuffs 25/26) is distal to the coupling portion (arcuate member 22) (see Figs. 2-7).
	However, Humphries fails to explicitly state that the first connector is configured to couple to a catheter adapter.  
	Mendels teaches an extension set (see Fig. 2) wherein the first connector (standard male or any other type connector 222) is configured to couple to a catheter adapter (“a matching (standard or other type) connector”, see par. [0145]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension set of Humphries such that the first connector is configured to couple to a catheter adapter as taught by Mendels such that any number of desirable devices such as catheters or needles may be interchangeably inserted into the body using the same extension set (see Mendels par. [0145]).

	Regarding claim 15, modified Humphries teaches the extension set of claim 12 substantially as claimed.  Humphries further teaches wherein the coupling portion (arcuate member 22) of the rigid arm (support member 23) comprises a snap feature (yoke 33/34) configured to hold the extension tube (tube 21) (see Fig. 3, par. [0036]).

Regarding claim 17, modified Humphries teaches the extension set of claim 12 substantially as claimed.  Humphries further teaches wherein the extension tube (tube 21) is a first extension tube (see Fig. 2).
However, modified Humphries fails to state that the extension set comprises a second extension tube extending distally from the hub, wherein the second extension tube comprises a distal end and a proximal end, wherein the second connector is coupled to the distal end of the second extension tube.
Mendels teaches an extension set (see Fig. 2) wherein the extension set (manifold 200) comprises a second extension tube (lumen 227) extending distally from the hub (connector 221), wherein the second extension tube (lumen 227) comprises a distal end (end of lumen 227 at female connector at proximal portion B — see par. [0143]) and a proximal end (end of lumen 227 at connector 221), wherein the second connector (female connector — see par. [0143]) is coupled to the distal end (end of lumen 227 at female connector at proximal portion B — see par. [0143]) of the second extension tube (lumen 227) (see Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the extension set of modified Humphries to include a second extension tube as taught by Mendels in order to allow for simultaneous connection to multiple peripheral elements and administration of different fluids (see Mendels par. [0128] and [0143]).

Regarding claim 18, modified Humphries teaches the extension set of claim 12 substantially as claimed.  However, modified Humphries fails to state a needleless connector coupled to the second connector.
Mendels further teaches an extension set (see Fig. 2) comprising a needleless connector (male connector 207) coupled to the second connector (female connector — see par. [0143]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the extension set of modified Humphries to include a needleless connector as taught by Mendels in order to allow for simultaneous connection to multiple peripheral elements and administration of different fluids (see Mendels par. [0128] and [0143]).

Regarding claim 20, modified Humphries teaches the extension set of claim 12 substantially as claimed.  However, modified Humphries fails to state that the second connector comprises a multi-port connector.
Mendels teaches an extension set (see Fig. 2) wherein the second connector (connector 221) comprises a multi-port connector (manifold 200).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second connector of the extension set of modified Humphries to include a multi-port connector as taught by Mendels in order to allow for simultaneous connection to multiple peripheral elements and administration of different fluids (see Mendels par. [0128] and [0143]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US 2015/0250984 A1) in view of Mendels (US 2005/0267445 A1), as applied to claims 1 and 12 above, further in view of Melker et al. (US 5,250,038 A).
Regarding claims 6 and 19, modified Humphries teaches the vascular access system of claim 1 and the extension set of claim 12, respectively, substantially as claimed. However, modified Humphries fails to state wherein the first connector comprises a luer lock connector, wherein the luer lock connector comprises a check valve.
Melker teaches a vascular access system/extension set (see Fig. 1) wherein the first connector (threaded connection on main arm 32 for connecting to fitting 34) comprises a luer lock connector (male luer lock fitting 34, see col. 4 lines 12-15), wherein the luer lock connector (male luer lock fitting 34) comprises a check valve (check valve 33, see col. 4 lines 12-15).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first connector of modified Humphries to be a luer lock connector as taught by Melker in order to provide lockable and valved attachment to a syringe or other medical device (see Melker col. 4 lines 12-15).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US 2015/0250984 A1) in view of Mendels (US 2005/0267445 A1), as applied to claim 12 above, further in view of Bierman (US 5,702,371 A).
Regarding claim 14, modified Humphries teaches the extension set of claim 12 substantially as claimed.  However, modified Humphries fails to state wherein the coupling portion of the rigid arm comprises an enclosed opening, wherein the extension tube extends through the enclosed opening.
Bierman teaches an extension set (see Fig. 15 and 21) wherein the coupling portion (tubular segment 310) of the rigid arm (transverse member 322) comprises an enclosed opening (opening through segment 310 is tubular — see col. 24 lines 6-7), wherein the extension tube (tube 320) extends through the enclosed opening (opening through segment 310) (see Fig. 15).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling portion of the extension set of modified Humphries to include an enclosed opening as taught by Bierman in order to retain the extension tube within the opening (see Bierman col. 24 lines 21-22 and lines 37-48, Fig. 15).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7-11 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 7, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the extension set as claimed, specifically including the first connector comprising a luer lock connector; wherein the luer lock connector is monolithically formed as a single unit with the V-shape or the U-shape.
The closest prior art is Lundgren et al. (US 2014/0324014 A1).  Lundgren teaches an extension set (see Figs. 2-3) comprising: a first connector (sleeve 103/203); a housing (housing comprising arms 101-102 and sleeves 103-104 or housing comprising arms 201-202 and sleeves 203-204), comprising a first end (end of arm 101/201 at sleeve 103/203), a second end (end of arm 102/202 at sleeve 104/204), and a fluid pathway (pathway from sleeve 103/203 to sleeve 104/204) extending through the first end (end of arm 101/201 at sleeve 103/203) and the second end (end of arm 102/202 at sleeve 104/204), wherein the first end (end of arm 101/201 at sleeve 103/203) is coupled to the first connector (sleeve 103/203), wherein the housing (housing comprising arms 101-102 and sleeves 103-104 or housing comprising arms 201-202 and sleeves 203-204) comprises a V-shape (Fig. 2) or a U-shape (Fig. 3) between the first end (end of arm 101/201 at sleeve 103/203) and the second end (end of arm 102/202 at sleeve 104/204), wherein the V-shape (Fig. 2) or the U-Shape (Fig. 3) is closed between the first end (end of arm 101/201 at sleeve 103/203) and the second end (end of arm 102/202 at sleeve 104/204); an extension tube (flexible tube 106/206) comprising a distal end (end of flexible tube 106/206 at sleeve 104/204) and a proximal end (end of flexible tube 106/206 not shown), wherein the distal end (end of flexible tube 106/206 at sleeve 104/204) is coupled to the second end (end of arm 102/202 at sleeve 104/204) of the housing (housing comprising arms 101-102 and sleeves 103-104 or housing comprising arms 201-202 and sleeves 203-204), wherein the fluid pathway (pathway from sleeve 103/203 to sleeve 104/204) of the housing (housing comprising arms 101-102 and sleeves 103-104 or housing comprising arms 201-202 and sleeves 203-204) is in fluid communication with a fluid pathway (fluid pathway through flexible tube 106/206) of the extension tube (flexible tube 106/206) (see Fig. 2-3); and a second connector (luer lock connector, not shown, see par. [0037]) coupled to the proximal end (end of flexible tube 106/206 not shown) of the extension tube (flexible tube 106/206).
	However, Lundgren fails to state the first connector comprising a luer lock connector; wherein the luer lock connector is monolithically formed as a single unit with the V-shape or the U-shape.

Dependent claims 8-11 are allowable by virtue of their dependency on allowable claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783